I think the bonds should be approved. I heartily agree with the rule of law stated in the syllabus, but I cannot see any statement in the bonds indicating any intention on the part of the Board of Regents "to pledge funds derived from othersources disconnected with the use of such building." (Quoted from syllabus.)
There is the provision in the bond itself as quoted in the majority opinion. There is nothing there about funds to be derived from other sources, disconnected with the use of the building. I deem the quoted language in the bond to mean nothing more nor less than that if insufficient revenue is derived from operation of the dormitories, that is, from rental of rooms, that fees will be imposed on all students in keepingwith the provisions of the legislative act, not in definiteviolation of the legislative act.
The legislative act, in section 3, does provide as quoted in the majority opinion that the bonds are "payable only" out of "revenues to be derived from the operation of the building." But see subsection (f) of the same section as quoted in the majority opinion.
That means, then, that the bonds may be paid for out of dormitory rental income and if necessary the Board of Regents may fix fees "to be imposed in connection with and for the use of the building and the facilities supplied thereby," and that such fees, together with all rentals and charges, "shall be considered to be income and revenues derived from the operation of the building."
There is no provision in the act which will authorize the Board of Regents to pledge any funds, in the language of the syllabus rule, "to be derived from other sources disconnectedwith the use of such building." The act only authorizes the fixing of fees which are in connection with and for the use of the building and facilities.
If the Board of Regents supplied the language used in the bond which is quoted in the majority opinion, then surely they intended nothing more than to say that in the event they fixed any fees the same would be fixed as authorized by the statute, and surely they never at any time intended to pledge anyother character of fees.
If persons intending to be or desiring to become purchasers of the bonds furnished that language, they must have intended the same thing, or at least they knew that the board could not pledge any fees, or at any time in the future fix any fees, other than those fees authorized by the act in connection with and for the use of the building and facilities supplied thereby. *Page 330 
The rule of law adopted in the syllabus does not fit the facts in the case, because the bond does not purport "to pledge any fees derived from any other sources disconnected with the use of the building." That latter expression is certainly not used in the bond or resolution and is not there by any implication unless the language actually used is taken as sufficient to indicate an intention on the part of the Board of Regents to go entirely beyond the authority conferred on them by the act. I cannot see that implication in the language used and do not believe that the majority is justified in so doing.
The act is so plain in section 3 and subdivision (f) thereof in stating exactly what may be pledged to pay the bonds that a mistake could hardly be made. The Board of Regents may pledge rental income from the dormitory rooms and also may pledge "fees to be imposed in connection with and for the use of the building and facilities supplied thereby." Under the act the bonds are "payable solely" from these stated sources. Could anyone read therein any authority for "The Board of Regents to pledge funds to be derived from other sources disconnected with the use of such building?" Could it rationally be assumed that the Board of Regents had any intention to pledge any such other
funds or to fix any fees "disconnected with the use of such building?" I think not.
It appears to me that nothing whatever was intended but to pledge fees which could properly be fixed under the terms of the act and that we need to read nothing else into the language used in the bond. Since the law is so clear that any such disconnected funds or fees could not be applied to the payment of those bonds, and since it is so clear that the Board of Regents could not fix any such fees, disconnected with the use of such building, we need have no fears of any attempt, if any attempt should ever be made, to collect any such disconnected fees to pay on these bonds. The Board of Regents is wholly without authority to fix any such disconnected fees, and any attempt to do so would be invalid and would be nullified upon the most casual attack.
Whatever charges or fees the Board of Regents fix, even if they are imposed on all students in attendance at the University of Oklahoma, they must of course be reasonable, and in addition to that, they most definitely must be "imposed in connection with and for the use of the building and facilities supplied thereby," and that is all there is to it. If they do that and go no further, they will be acting within the law, and insofar as they go further or depart from that they will act without authority and will accomplish nothing.
Of course, the bonds and resolution authorizing them make specific reference to the legislative act and the authority thereby conferred, and none should be misled by the language used which should be construed to authorize action in keeping with the authority granted in the legislative act and nothing more.
I think all should agree with the rule of law as stated in the syllabus, but that it has no application because there is no language indicating any desire or intention to make any effort to go beyond the plainly stated authority to provide funds to pay these bonds. The bonds should be approved upon the assumption that no effort will ever be made to so act beyond and without legal authority, with the thought reserved, of course, that any effort to go beyond such authority would be invalid and would be promptly stricken down. *Page 331